UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 7, 2011 Prudential Bancorp, Inc. of Pennsylvania (Exact name of registrant as specified in its charter) Pennsylvania 000-51214 68-0593604 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1834 Oregon Avenue, Philadelphia, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (215) 755-1500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01Other Events (a)An Annual Meeting of Shareholders of Prudential Bancorp, Inc. of Pennsylvania (the "Company") was held on February 7, 2011. (b)There were 10,031,369 shares of common stock of the Company eligible to be voted at the Annual Meeting and 9,531,272 shares represented in person or by proxy at the Annual Meeting, which constituted a quorum to conduct business at the meeting. The items voted upon at the Annual Meeting and the vote for each proposal were as follows: 1.Election of directors for a three year term: FOR WITHHELD BROKER NON VOTES Francis V. Mulcahy, Esq. Joseph W. Packer, Jr. 2. To ratify the appointment of S.R. Snodgrass, A.C. as the Company’s independent registered public accounting firm for the year ending September 30, 2011. FOR AGAINST ABSTAIN Each of the nominees were elected as directors and each of the proposals were adopted by the shareholders of the Company at the Annual Meeting. 3.Non-binding resolution to approve the compensation of our named executive officers: FOR AGAINST ABSTAIN BROKER NON-VOTES 4.Advisory vote on the frequency of the non-binding resolution to approve the compensation of our named executive officers: FOR THREE YEARS FOR TWO YEARS FOR EVERY YEAR ABSTAIN BROKER NON-VOTES Each of the nominees were elected as directors, the proposal to ratify the appointment of S.R. Snodgrass, A.C. as the Company’s independent registered public accounting firm for the year ending September 30, 2011, and the proposal to adopt a non-binding resolution to approve the compensation of our named executive officers was adopted by the stockholders of the Company at the Annual Meeting. In addition, with respect to the advisory vote, three years received a majority of the votes cast on the advisory vote on the frequency of the presentation of the non-binding resolution to approve the compensation of our named executive officers. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA By: /s/Joseph R. Corrato Name: Joseph R. Corrato Title: Executive Vice President and Chief Financial Officer Date: February 9, 2011 3
